DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
In claim 11, --the-- should be added after “wherein” in line 1.
In claim 17, it is not clear which of the plurality of heaters recited in base claim 16 is being referred to by “the heater” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/035483 to Ilgner et al [hereinafter Ilgner].
Referring to claim 1, Ilgner discloses a device (figures 1a, 4) for use in detecting settled solids in a conduit for transporting slurry (abstract) comprising:
a housing (10) to define at least a segment of a flow path of the slurry (page 9, 2nd full paragraph);
st paragraph); and
a plurality of heaters (20, 40) spaced on at least part of a circumference of the inside of the housing (10) that are maintained at a target temperature that is higher than the ambient temperature of the slurry (from the heating provided by the heaters) (page 6, 2nd paragraph; page 7, 1st full paragraph; page 7, last paragraph; page 8, last paragraph).

Referring to claim 5, Ilgner discloses that the target temperature is no more than 10°C above the ambient temperature of the slurry (page 7, 2nd full paragraph and last paragraph).

Referring to claim 8, Ilgner discloses that the reference temperature sensor (26) is associated with the housing (10) by being positioned at or near an obvert of the housing (figure 1a).

Referring to claim 9, Ilgner discloses that at least one heater (20, 40) is positioned at or near an invert of the housing (figure 1a).

Referring to claim 12, Ilgner discloses that the plurality of heaters (20, 40) are substantially linearly aligned along at least part of the circumference of the inside of the housing (10) (figure 1a).

Referring to claim 13, Ilgner discloses that the reference temperature sensor (26) is substantially linearly aligned with the plurality of heaters (figure 1a).

Referring to claim 14, Ilgner discloses a thermal sensor (22) associated with each heater to measure the temperature of the heater (page 6, 1st paragraph; page 8, last paragraph).

Referring to claim 15, Ilgner discloses a temperature control module (34) for maintaining each heater at the target temperature (page 7, 3rd full paragraph).

Referring to claim 16, Ilgner discloses a system for detecting settled solids in a conduit for transporting a slurry comprising:
the device of claim 1;
a meter (34) for measuring power consumed by the plurality of heaters; and
a processor (34) configured to determine an indication of whether there are settled solids in the conduit based on the power consumed by the plurality of heaters (page 7, 3rd full paragraph; page 7, last paragraph).

Referring to claim 17, Ilgner discloses that the heater (20/40) also comprises a temperature control module (34), wherein the temperature control module utilizes a proportional-integral-derivative (PID) control loop feedback mechanism to maintain the temperature of the slurry immediately adjacent to that heater at the target temperature (paragraph 7, 3rd full paragraph).

Referring to claim 18, Ilgner discloses a method for detecting settled solids in a conduit (10) for transporting a slurry, the method comprising:
measuring an ambient temperature (using 26) of a slurry in the conduit;
supplying power to a plurality of heaters (20, 40) that are spaced on at least part of a circumference inside the conduit to maintain the heaters at a target temperature that is higher than the ambient temperature of the slurry (from the heating provided by the heaters) (page 6, 2nd paragraph; page 7, 1st full paragraph; page 7, last paragraph; page 8, last paragraph);
measuring power consumed by the plurality of heaters; and
determining an indication of whether there are settled solids in the conduit based on the power consumed by the plurality of heaters (page 7, 3rd full paragraph; page 7, last paragraph).

Allowable Subject Matter
Claims 2-4, 6, 7, 10, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A device for use in detecting settled solids in a conduit for transporting slurry, wherein the housing is configured such that the heaters are thermally isolated from one another (claim 2); wherein the housing is formed of a thermally insulating material (claim 3); wherein the heaters are positioned in the housing so as to be thermally insulated from one another (claim 4); wherein the housing comprises a pair of annular flanges joined by a cylindrical conduit to define the segment of the flow path (claim 6); and wherein surfaces of the reference temperature sensor and the plurality of heaters are substantially continuous and level with an inner surface of the housing (claim 10).
A method for detecting settled solids in a conduit for transporting a slurry, comprising determining the depth of the settled solids in the conduit (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/11/21